DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues that McQuoid does not disclose a rigid connection of the holographic reflector 7 and the comer-cube-retro-reflector 9 at all. McQuoid-811 rather, discloses arrangements of a filter (holographic reflector 7) and a comer-cube-retro-reflector 9, which are hit subsequently by a collimated light beam.  However, the Examiner respectfully disagrees.  The claim language does not disclose a rigid connection between the filter and the reflector.  The Claim language states the mirror and reflector are aligned (arranged) and do not necessarily have to be physically connected or in direct contact.  McQuoid discloses that the filter (7) and the corner cube retro reflector (9) are aligned in order to reflect the light from the filter (7) to the corner cube retro reflector (9) (figure 1 and col. 4, lines 27-35).  MPEP 2111.01 II. It is improper to import claim limitations from the specification.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim, limitations that are not part of the claim.  Claim limitations are interpreted in light of the specification but cannot be introduced when the limitation is not part of the claim. Thus the rejection is maintained.

Response to Amendment
This Office action is in response to the communication filed 12/16/2020.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuoid (4669811).
Regarding claim 1, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering) comprising a graduated filter (7, filter) that is moveable in relation to a beam path and provided in an intended filter plane, and a mirror (9, corner-cube retro-reflector) in a mirror plane (col. 5, lines 2-5), said mirror plane and the said intended filter plane are being aligned fixedly in relation to one another and relative to one another in such a way that a beam of light rays that is incident at an angle of incidence along the beam path is reflected (col. 4, lines 27-35), at least in part, between the graduated filter (7, filter) and the mirror (9, corner-cube retro-reflector) in such a way that there is an at least two-fold deflection of the incident light ray by the graduated filter arrangement (figures 3-5) (col. 4, lines 34-35), and the said reflected light ray being reflected as a beam of light rays from the graduated filter arrangement at a deflection angle, wherein a present angle error in the form of a tilt angle between the intended filter plane and an actual 
Regarding claim 2, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering), wherein said mirror (9, corner-cube retro-reflector) is embodied as a retroreflector (col. 4, lines 31-33).
Regarding claim 3, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering), wherein said incident beam of light rays is reflected from the graduated filter (7, filter) to the mirror (9, corner-cube retro-reflector) and is reflected or reflectable back to the graduated filter (7, filter) from said mirror (9, corner-cube retro-reflector) (col. 4, lines 26-34).
Regarding claim 8, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering), wherein said filter arrangement is embodied to be displaceable along an axis (col. 4, lines 23-35 and col. 5, lines 1-25).
Regarding claim 10, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering), an optical arrangement comprising a graduated filter arrangement (col. 4, lines 27-35).
Regarding claim 11, McQuoid discloses, in figures 3-5, a graduated filter arrangement (wavelength selective optical filtering), for reducing the optical effect of a tilt angle between an intended filter plane and an actual filter plane provided by the a chief plane of a graduated filter (col. 4, lines 23-35 and col. 5, lines 1-25).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuoid (4669811) as applied to claim in view of Preston (5193027).
Regarding claim 4, McQuoid discloses all the limitations in common with claim 1, and such is hereby incorporated.
McQuoid fails to disclose further comprising an optical lens is arranged between the graduated filter and the mirror.
Preston discloses further comprising an optical lens (10, lens) is arranged between the graduated filter (8, filter) and the mirror (32, retro-reflector) (col. 4, lines 3-7).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of McQuoid with the optical lens of Preston for the purpose of adjusting the wavelength.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuoid (4669811) as applied to claim 1 above, and further in view of Xia et al. (7248758), hereinafter Xia.

McQuoid fails to disclose wherein said graduated filter is embodied on a side face of a pentaprism and the mirror is formed by one of the other side faces of the pentaprism.
Xia discloses wherein said graduated filter (310, tunable filter) is embodied on a side face of a pentaprism (502, optical piece; such as a prism) and the mirror (314, movable mirror) is formed by one of the other side faces of the pentaprism (col. 8, lines 20-34 and figure 5a).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of McQuoid with the prism of Xia for the purpose of compensating for focus and/or optical path length.
Regarding claim 6, McQuoid discloses all the limitations in common with claim 1, and such is hereby incorporated.
McQuoid fails to disclose further comprising an optical compensation element disposed downstream of the graduated filter on its side face facing away from the mirror.
Xia discloses further comprising an optical compensation element disposed downstream of the graduated filter on its side face facing away from the mirror (col. 8, lines 20-34 and figure 5a).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of McQuoid with the prism of Xia for the purpose of compensating for focus and/or optical path length.
Regarding claim 7, McQuoid discloses all the limitations in common with claim 1, and such is hereby incorporated.
McQuoid fails to disclose wherein said compensation element is embodied as a prism.
Xia discloses wherein said compensation element is embodied as a prism (col. 8, lines 20-34 and figure 5a).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of McQuoid with the prism of Xia for the purpose of compensating for focus and/or optical path length.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuoid (4669811) as applied to claim 1 above, and further in view of McQuoid et al. (4671603), hereinafter McQuoid ‘603.
Regarding claim 9, McQuoid discloses all the limitations in common with claim 1, and such is hereby incorporated.
McQuoid fails to disclose a graduated filter arrangement further comprising a carriage that is displaceable along the said axis.
McQuoid’603 discloses a graduated filter arrangement (7, tunable wavelength selective filter) further comprising a carriage (1, transparent substrate) that is displaceable along the said axis (figure 1)) (col. 5, lines 45-53).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of McQuoid with the carrier of McQuoid’603 for the purpose of holding the elements of the filter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872